UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (MarkOne) ☒ ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or ☐ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000–20985 CALYPTE BIOMEDICAL CORPORATION (Name of small business issuer in its charter) DELAWARE 06-1226727 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15nd Ave,Portland, OR (Address of principal executive offices) (Zip Code) Issuer’s Telephone Number: (503) 726-2227 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.03 par value per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. Yes No☒ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesNo ☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes☒ No  Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Sec. 229.405 of this chapter) is not contained in this form and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.  Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer Accelerated Filer Non-accelerated filer Smaller reporting company☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No☒ The aggregate market value of the voting and non-voting common equity held by non–affiliates of the registrant as ofJune 30, 2013 was approximately $3,480,817 based on the $0.005 per share closing price reported for such date on the OTC Bulletin Board. The number of shares of the registrant’s common stock outstanding as of June 24, 2014 was 700,168,157. CALYPTE BIOMEDICAL CORPORATION FORM 10-K INDEX Page No. PARTI. Item 1. Business 1 Item 1A. Risk Factors 9 Item 2. Properties 19 PART II. Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 8. Financial Statements and Supplementary Data 26 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 26 Item 9A Controls and Procedures 26 PART III. Item 10. Directors, Executive Officers and Corporate Governance 27 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships and Related Transactions, and Director Independence 31 Item 14. Principal Accountant Fees and Services 31 PART IV. Item 15. Exhibits, Financial Statement Schedules 31 Signatures S-1 Certifications IV-1 PART I Item 1. Business. The Company Calypte Biomedical Corporation (the “Company” or “We”) develops, manufactures, and distributes in vitro diagnostic tests, primarily for the diagnosis of Human Immunodeficiency Virus (“HIV”) infection. Until late 2005, we manufactured and marketed urine-based HIV-1 diagnostic screening tests and urine and blood-based Western Blot supplemental (sometimes called “confirmatory”) tests for use in high-volume laboratories, which we call our “Legacy Business.” In November 2005, we sold our Legacy Business and began to concentrate primarily on our rapid test platform products which we had begun developing in 2003. Our emphasis has been on the development and commercialization of our AwareTM HIV-1/2 rapid tests. We have completed field trials and product evaluations of our AwareTM HIV-1/2 OMT (oral fluid) rapid test covering an aggregate of over 9,000 samples in China, India, South Africa and elsewhere and believe that the results of these studies and evaluations have validated the test. In our studies, AwareTM HIV-1/2 OMT averaged 99.7% accuracy. We have obtained regulatory approvals in Russia, India and China as well as a number of key countries in Africa, Southeast Asia and the Middle East. Sales of our rapid test products have so far been primarily through the efforts of our distributors in South Africa and the United Arab Emirates (“U.A.E”). We manufacture and sell HIV-1 BED Incidence EIA test, our AwareTM BED Incidence Test, through an arrangement with the U.S. Centers for Disease Control and Prevention (the “CDC”). In the first quarter of 2008, we introduced Aware MessengerTM , our oral fluid sample collection device. Although we do not currently have approval to sell this device for diagnostic purposes, we can sell it for “research use only” in situations where assay developers and test laboratories can qualify the product for use with their own assays. Until July 2010, we were the 51% owner of each of two joint ventures in China with Marr Technologies BV (“Marr”), Beijing Calypte Biomedical Technology Ltd. (“Beijing Calypte”) and Beijing Marr Bio-Pharmaceuticals Co., Ltd. (“Beijing Marr”). In July 2010 we entered into a series of agreements providing for (i) the restructuring of our outstanding indebtedness to Marr and another debt holder, SF Capital (the “Debt Agreement”), and (ii) the transfer of our interests in the two Chinese joint ventures, Beijing Marr and Beijing Calypte, to Kangplus (China) Holdings Ltd. (the “Equity Agreement”). Under the Debt Agreement, the parties agreed to convert $6,393,353 in outstanding indebtedness to 152,341,741 shares of our common stock (the “Shares”), and our remaining indebtedness to Marr, totaling $3,000,000, was cancelled. In consideration for such debt restructuring, we transferred our equity interests in Beijing Marr to Kangplus pursuant to the Equity Agreement and transferred certain related technology to Beijing Marr. We have also agreed to transfer our equity interests in Beijing Calypte to Marr or a designate of its choosing. Under the Debt Agreement, $2,008,259 in outstanding indebtedness held by SF Capital was converted to 47,815,698 shares of our common stock. In March 2011, we successfully completed internal trials of our new AwareTM 2 HIV-1/2 oral fluid rapid test, which showed an accuracy of 100%. Based on these results, we have contacted the Food and Drug Administration (FDA) and obtained an Investigational Device Exemption under which we plan to conduct clinical trials and apply for Premarket Approval. Requirements of Additional Capital and Business Plan In October 2011, we entered into a memorandum of understanding (“MoU”) with a private investor to secure funding needed to initiate the FDA approval procedures for the new AwareTM 2 product. To date, we have received the full $1,000,000 investment contemplated by the MoU and an additional $449,500 in advances from the investor. 1 On January 9, 2014, we entered into an Investment Agreement (the “Investment Agreement”) with DP Tzuan (HK) Limited (“DP Tzuan”), under which DP Tzuan agreed to invest $2 million in cash through the purchase of 400,000,000 shares of Common Stock at a price of $0.005 per share, subject to the terms and conditions described below. In order to enable us to proceed with the sale of shares to DP Tzuan and to ensure that sufficient shares of Common Stock will be available for issuance in the future, the Board of Directors and the stockholders approved an amendment to our Certificate of Incorporation to increase the number of shares of such Common Stock authorized for issuance from 800,000,000 to 2,400,000,000 and to reduce the par value of such Common Stock from $0.03 per share to $0.005 per share. The Investment Agreement provides for the investment to be made in three installments: (i) $500,000 as soon as practicable following the effective time of the Amendment; (ii) $500,000 on May 1, 2014; and (iii) $1million on November 1, 2014. Under the Investment Agreement, Calypte and DP Tzuan will develop a mutually-agreed budget plan for Calypte, and each installment of DP Tzuan’s investment will be contingent upon our compliance with the above-referenced budget plan. As of June24, 2014, we have received $500,000 in investments pursuant to the Investment Agreement. Our cash balance at June 24, 2014 was $38,235. Based on our revised revenue and expense forecasts, we anticipate that we will be required to raise additional financing beyond the MoU and the Investment Agreement in order to fully fund our efforts to obtain FDA approval of our AwareTM 2 product. We believe the demand for fast, easy-to-use HIV tests is strong and growing. By many accounts, governments are requiring more testing for HIV and allocating more funds to such testing, and non-governmental organizations and charities have increased their funding for HIV testing too. Although we believe that we will be able to increase market acceptance of our products and our market position, there are external factors that could adversely affect demand for our products, including global economic conditions that affect funding for HIV testing and national policies regarding HIV testing adopted by foreign governments. In order to accomplish our business plan and meet our financial obligations, we must: ● Reduce accounts payable and other debt and associated fixed costs. ● Increase marketing and sales of our current products through our distribution network. ● Conduct a successful clinical trial for our AwareTM 2 product. ● Raise sufficient capital to fund the foregoing marketing and sales activities and clinical trials. As of the second quarter of 2014, we remain focused on our strategy of increasing marketing and sales in the countries where our products are registered, seeking additional product registrations in countries where we have a high likelihood of making sales, planning for the clinical trials of AwareTM 2 and keeping our operating costs low. Our Products Our product line includes our AwareTM line of low cost rapid tests, our AwareTM HIV-1 BED Incidence test and our Aware MessengerTM specimen collection device. At present, our rapid tests are designed for use in international markets. We plan to introduce rapid tests for the domestic market in the future; this plan includes AwareTM 2. The AwareTM Rapid Test Product Line Our HIV-1/2 rapid tests are based on lateral flow immunochromatography technology and are used to detect antibodies to HIV Type 1 (“HIV-1”) and HIV Type 2 ("HIV-2") in oral mucosal transudate ("OMT"), also called "oral fluid". Rapid tests provide results in 20 minutes or less, which reduces patient anxiety and increases both return-for-results and linkage to care (because of the inherent delay, a large proportion of laboratory testing clients do not receive their test results.) Rapid tests are particularly suitable for point-of-care testing in both the professional sector and in the over-the-counter ("OTC") market, especially in developing countries which may lack the medical infrastructure to support laboratory based testing. Our AwareTM line of low cost rapid tests are especially suited to address the needs of developing world markets in Africa and parts of Southeast Asia, as well as the Middle East and Eastern Europe. We have developed our AwareTM line of low cost rapid tests in a simple, easy to use format suitable for use in point of care settings in remote locations. We have developed rapid tests for the detection of antibodies to HIV-1 and HIV-2 that can use oral fluid, blood or urine as a specimen sample, but we currently manufacture and sell only the oral fluid rapid tests. We are primarily concentrating on introducing our oral fluid rapid tests into international markets. 2 Our current AwareTM line includes the following products: AwareTM HIV-1/2 OMT (Oral fluid) PRO (Professional) We developed the AwareTM HIV-1/2 OMT test to address the drawbacks of blood testing. We believe this test is ideally suited to clinical or professional settings in the developing world. Although the range of other assays that can presently be performed on OMT samples is limited, OMT samples can be easily collected anywhere, including public settings, giving the test a unique advantage over tests using blood or other sample media which may currently support a wider range of tests. Clinical studies demonstrated that the accuracy of our OMT test is only slightly lower than laboratory blood tests and on a par with the best rapid blood tests. The strengths of the AwareTM HIV-1/2 OMT test are: ● It has a true IgG control line that indicates not only that the device is functional but that a human sample has been added (some assays feature a control line that appears even if the correct sample is not added) ● Kit packaging is designed to permit multiple users to use the kit simultaneously ● Unlike its primary competitor, the AwareTM OMT sample preparation step produces surplus sample, which can be used to repeat the test, or to perform a confirmatory assay such as an oral fluid Western Blot test or a second rapid oral fluid test ● AwareTM OMT testing is painless, safe, and non-invasive ● Although more expensive than blood test devices, the all-in costs of testing (including costs of handling and disposal of blood) are comparable or lower for oral fluid than for blood.Further, we expect the AwareTM OMT to have a cost advantage over its primary current oral fluid competitor. AwareTM HIV-1/2 Oral OTC The AwareTM HIV-1/2 Oral OTC test is an over-the-counter version of our oral fluid rapid test. The test was designed for markets in which we see substantial demand for a low-cost self-administered, over-the-counter HIV test, including the Middle East, Russia and other Eastern European and Central Asian countries. The AwareTM HIV-1/2 Oral OTC has the same performance attributes as the PRO version but is packaged for individual sale and includes simplified usage instructions tailored for the non-professional consumer. HIV-1 BED Incidence EIA The HIV-1 BED Incidence EIA Test, recently re-named the AwareTM BED HIV-1 Incidence Test (the “Incidence Test”), is designed to estimate the rate of new HIV infections in a population by determining what proportion of a population of HIV infected people were infected recently (e.g. within approximately the past 6 months). Under a license from the CDC, we have the right to market this test worldwide. The guidelines that dictate how the test is to be interpreted and how the data generated by the test are to be used are determined by the CDC. We also market a supplementary control kit that contains materials required to use the Incidence Test for testing dried blood, serum or plasma spots. We believe that the capability of this test is significant because a critical element of reducing HIV transmission rates is identifying where new infections are occurring and instituting prevention programs accordingly. The Incidence Test is useful as an epidemiological measurement tool to track the expansion of HIV infection into susceptible populations, which will allow public health agencies to more efficiently use their resources by focusing their prevention efforts on those groups having the greatest need. Incidence estimates help determine the effectiveness of prevention programs from both a disease spread and financial resource perspective and allow managers to evaluate areas appropriate for alternative therapeutic media, such as vaccine trials. Sales of this product accounted for approximately 70%, 54% and 58% of our revenues in 2012, 2011 and 2010, respectively. Aware MessengerTM Oral Fluid Sample Collection Device Our Aware Messenger™ oral fluid collection device is intended for the collection, stabilization, and transport of an oral fluid specimen to be used for the detection of specific antibodies or other substances. Aware Messenger™ specimens may be tested with conventional laboratory-based immunoassays (e.g. ELISA) enabling high-throughput batch testing, automation, quantitative results, and lower costs. Oral fluid specimens collected with this device are easily obtained and have been shown to yield high quality samples rich in various analytes representative of those found in blood. This device is based on the same collection principle as employed in our AwareTM HIV-1/2 OMT test. The device can be used to collect samples for analysis for not only HIV antibodies, but also other screening applications such as cotinine (a metabolite of nicotine indicative of smoking) and cocaine. Our initial target for this product is for research use and reference laboratories in the life insurance risk assessment market having the capability to self-validate assays employing the device. We envision that many blood tests can be optimized for use with the Aware Messenger™ device, potentially providing a much larger market for this product. 3 New Products AwareTM 2 Our current AwareTM product line is a rapid testing solution that is well suited for developing countries. However, in the U.S. and other developed countries, a cassette-enclosed format may be more acceptable. We plan to introduce the AwareTM 2 product line for these markets using such a format. The AwareTM 2 line provides a cassette-housed strip in a unique two-step platform that we have licensed from Ani Biotech Oy (the “Ani Platform”). This license and the associated technology provides us the platform and the required technology to commercially sell into the developed world markets. The U.S. FDA has recently approved a competing product, the OraQuick In-Home test, as the first over-the-counter HIV rapid test. We believe that OTC tests will be advantageous in the battle against HIV transmission and that AwareTM 2 would also be appropriate for use in an FDA-approved OTC application. Potential Future Products We believe that the Ani Platform provides us with an alternative product format with potential applicability in both the professional and OTC markets worldwide. We are also evaluating the development of a rapid test for non-HIV applications such as the detection of syphilis. Before we can exploit any of these opportunities, we will need to prove the viability of the Ani Platform using the AwareTM 2 HIV test. The investigational device exceeded 99% sensitivity and specificity in initial testing, including clinical trials in the U.S. and Africa. We have contracted with a U.S. FDA approved manufacturer for production of the devices and filed an Investigational Device Exemption ("IDE") under which we plan to conduct clinical trials in the U.S. as part of our application for FDA Premarket Approval. The FDA has approved our IDE and we are currently conducting technology transfer to enable production of test devices and recruiting collection sites for the clinical trials. We are also evaluating potential opportunities relating to our Aware MessengerTM oral fluid sample collection platform. In addition to rapid tests for diseases other than HIV-1/2, there is the potential to enter the drugs of abuse testing market. This is a multi-billion dollar global market in which oral fluid testing has several strong advantages over urine testing, including reduction of privacy concerns, immediacy of testing and resistance to sample tampering. Marketing, Sales and Distribution We generally rely upon local distributors to explore local market conditions, pursue sales opportunities, follow up on leads we provide, train and support local customers and assist in the regulatory approval process. Additionally, we work with the CDC to distribute the Incidence Test in the U.S. and internationally. Traditionally, we have appointed exclusive distributors whose ongoing right to exclusivity is predicated upon the distributor’s purchase of mutually agreed minimum volumes of product. The distributors may, in turn, appoint sub-distributors. Where appropriate, we also consider more direct routes to market, or in the case of OTC, private sector or charity-backed programs, or strategic relationships. On an individual distributor basis, agreement terms are typically set at one, two, or three years, and with a few exceptions, all purchases must be prepaid. 4 Our marketing efforts are severely curtailed at this time, due to the lack of financing and uncertainty about our ability to continue in business and our reduced workforce. During 2012, 2013 and 2014 year-to-date, we focused on the following primary markets: Africa In Africa, we have been pursuing individual country markets for our AwareTM HIV-1/2 OMT rapid test products where we expect growth rates for HIV testing to be the highest. Our AwareTM HIV-1/2 OMT test is currently approved for sale in South Africa, Cote d’Ivoire, Kenya, and Uganda. We received our initial orders for the AwareTM HIV-1/2 OMT test in 2006 from South Africa, and sales to our South African distributor have continued regularly since then. We have focused our marketing activity mostly in Kenya, Uganda and South Africa during 2012. Middle East In the Middle East we have product approval in Iraq and U.A.E. In 2009, we terminated our relationship with the prior distributor in U.A.E. In 2012, we focused on finding suitable partners to help us grow the potential for oral fluid based HIV testing in the gulf countries to a significant business for Calypte. While we have had some strategic discussions with a few distributors we don’t have a definitive agreement with any of them at this time. Competition Throughout the world there are numerous manufacturers of rapid HIV antibody tests. Competitors include specialized biotechnology firms as well as pharmaceutical companies with biotechnology divisions and medical diagnostic companies. Many of the tests are manufactured in countries with emerging biotechnology industries such as India, China and Korea. With few exceptions, the products offered are blood tests and, while their quality varies, they are generally of adequate accuracy to pass local regulatory requirements. The tests are often marketed at very low prices to the end-user, which may indicate that the manufacturers are not paying royalties on certain key patents such as those for detection of HIV-2. While many of these manufacturers were initially established to supply products for their regional or domestic markets, many have now begun to expand into other regions having less-stringent regulatory and intellectual property environments and strong demand for low-cost HIV tests. Among these manufacturers, there are a few that sell products meeting North American and Western European quality standards in developing countries. These global players typically have an established presence in multiple geographic regions and their products set the performance standard for the industry. While these companies are primarily headquartered in Western Europe or the United States, they may manufacture in developing countries at lower cost. Their HIV rapid diagnostic tests are considered to be the quality leaders in the market, with accuracies exceeding 99%. We believe our OMT tests have unique advantages compared with blood-based tests, including the following: ● Non-invasive and painless sampling. Studies show greater acceptance of HIV testing without the pain, risk and potential violation of cultural taboos involved in drawing blood, which translates into higher testing rates ● Safer than blood tests.Eliminates the risk of infection through accidental needle or lancet stick injuries for both patients and health care workers ● Easier to use.Enables self sampling and self testingno technicians, no needles, no lancets ● Sample can be collected anywhere, anytime, including open public settings ● More cost effective than blood diagnostic tests (considering the all-in costs of drawing, handling and disposing of venous blood) 5 ● Risk of exposure to infectious agents during handling is minimal to non-existent ● The over-the-counter version may foster increased use as a result of increased privacy ● Unlike other oral fluid tests, the AwareTM sampling system allows for a sample to be tested multiple times with different test devices and stored for future use The U.S. FDA has recently approved a competing product, the OraQuick in-home test, as the first over-the-counter HIV rapid test. If our AwareTM 2 rapid test is approved for sale in the U.S., we expect to face substantial competition from the OraQuick test, which will have been on the market for a significant period of time prior to the introduction of AwareTM 2 in the U.S. Research and Development Spending Our product research and development (“R&D”) spending was $0.3 million in each of 2011 and 2012. In 2013, pursuant to the investment under the MoU, and in 2014, pursuant to the investment under the Investment Agreement, we are gradually ramping up our R&D spending as we focus on our AwareTM 2 research. Intellectual Property Our success depends, in part, on our ability to obtain patent protection for our products, to preserve our trade secrets and to avoid infringing the proprietary rights of third parties. We have acquired patent and other intellectual property rights to protect and preserve our proprietary technology and our right to capitalize on the results of our research and development activities. We also rely on trade secrets, know-how, continuing technological innovations and licensing opportunities to provide competitive advantages for our products in our markets and to develop new products. Although important, the issuance of a patent or existence of trademark or trade secret protection does not in itself ensure the success of our business. Competitors may be able to produce products competing with our products without infringing our licensed patent rights. The issuance of a patent is not conclusive as to validity or as to the enforceable scope of the patent that we license. Trade secret protection does not prevent independent discovery and exploitation of the secret product or technique. Accordingly, we cannot assure that our patents rights, trademarks or trade secrets will afford adequate protection to our products or that our competitors will not be able to design around such patents, trademarks and trade secrets. We are not aware of any pending claims of infringement or other challenges to our rights to use this intellectual property or our rights to use our trademarks or trade secrets in the U.S. or in other countries. We require our employees, consultants, outside collaborators, and other advisors to execute confidentiality and assignment of invention agreements upon the commencement of employment or consulting relationships with us. These agreements provide that all confidential information developed by or made known to the individual during the course of the individual’s relationship with us is to be kept confidential and not disclosed to third parties except in specific circumstances. The agreements also provide that all inventions conceived by the individual during his or her tenure with us are our exclusive property. Although we believe these agreements are enforceable, there can be no assurance that they would be upheld in court or that, if they are breached, we will have adequate remedies. Rapid Tests We believe we have secured rights to intellectual property and related materials necessary for the manufacture and worldwide sale of our HIV-1/2 Rapid Tests. Guire/Swanson Patent Suite (Abbott Laboratories, Inc.): In June 2004, we entered into a sublicense agreement with Abbott Laboratories, Inc. for certain worldwide rights to patents relating to the design, manufacture and sale of lateral-flow rapid diagnostic tests. Under the terms of the agreement, we were granted certain worldwide rights to use a family of patents known as the “Guire/Swanson” patents in both the professional and OTC markets. 6 HIV-2 (Bio-Rad Laboratories): In September 2004, we entered into a worldwide, non-exclusive sub-license agreement with Bio-Rad Laboratories and Bio-Rad Pasteur for HIV-2 rights. This agreement permits us to commercialize and market our HIV-1/2 Rapid Tests in areas where HIV-2 is increasing in prevalence or where it is required to achieve regulatory approval for our tests. Ani Platform (Ani Biotech Oy): In September 2004, we acquired a license to the Ani Platform from Ani Biotech Oy. Under the terms of the license, we have the exclusive right to develop, manufacture and sell rapid diagnostic tests for sexually transmitted diseases, including HIV, HPV, Hepatitis B, Hepatitis C, Syphilis, Gonorrhea, and Chlamydia when urine or oral fluid are the sample media. Additionally, we have the non-exclusive right to develop, manufacture and sell the same sexually transmitted disease tests when blood, serum, plasma, or urogenital swabs are the sample media. Gold Sols Patent: We have been issued a U.S. patent, “One-step production of gold sols” (11/242,732), securing our rights in a proprietary method of producing colloidal gold (“gold sols”), a key reagent in our rapid tests. Incidence Test We initiated a technology transfer of the Incidence Test in April 2004 from the CDC (Center for Disease Control). We have a non-exclusive license for the development, manufacture and sale of the BED capture EIA. Manufacturing To meet the challenges of testing for HIV in the developing world, we have adopted a manufacturing strategy for our rapid tests that utilizes the reduced labor and overhead rates typical of the regions in which we expect to sell our tests. We have established manufacturing capabilities in the U.S. and Thailand. We have outsourced our manufacturing to various third party manufacturers including Pacific Biotech in Thailand. Under the terms of the contract manufacturing agreement, we pay Pacific Biotech a volume-variable price per test for assembly of AwareTM test kits. Pacific Biotech is an ISO 13485 certified manufacturing facility.We have also outsourced to MML, in Troutdale, Oregon for our Aware MessengerTM oral fluid sampling device and some of our Incidence Testing. The terms of the MML agreement are similar to the Pacific Biotech agreement. MML is an FDA registered GMP and ISO compliant manufacturing facility. Government Regulation AwareTM Rapid Tests Regulatory approval requirements to sell products are characteristic of the diagnostic industry. Throughout the developing world, countries can generally be classified in one of the following three categories regarding regulatory approvals: 1. Those requiring no local approval; 2. Those requiring local approvals, and possibly clinical trials; or those requiring approval in the country of manufacture; or 3. Those that may or may not require local approvals, but that rely on “approval” from organizations such as the United States Agency for International Development (USAID) as a proxy for their own and for access to U.S. President's Emergency Plan for AIDS Relief (PEPFAR) funding. Though few in number, countries that lack regulatory mechanisms represent the path of least resistance. Generally, however, these countries are less likely to make purchasing decisions based upon product quality and demonstrated performance, but rather, based upon price. We designed our AwareTM products to be high in quality, which typically makes them ill-suited to compete with locally-produced tests based solely on price. The majority of our target markets, therefore, have a local or other regulatory process. 7 Local Approvals The time, effort, and cost of market entry for non-blood tests is significantly higher than for blood tests. In many countries, blood HIV tests may be evaluated using archived sets of well-characterized blood samples known as standardized panels. While readily available for blood, such panels do not exist for oral fluid tests. Consequently, we must demonstrate the clinical performance of our oral fluid tests through formal clinical trials. Regulatory requirements represent a potential barrier to our timely entry to certain markets due to the high cost and time required for clinical trials. We have obtained regulatory approval for our AwareTM OMT product line in the following countries as of December 2012: China, Kenya, Russia, South Africa, Uganda, Zambia, Iraq, Cote d’Ivoire, United Arab Emirates Peru, Pakistan and Georgia. USAID Waiver Many international HIV intervention programs are supported by foreign funding. In the case of funding supplied by the United States, typically through USAID or PEPFAR, products that are not approved locally in the country of intended use or by the FDA may be used, provided they have a waiver issued by the USAID and CDC. Since the end of 2007, our AwareTM HIV-1/2 rapid oral fluid test has been included on the USAID waiver list. BED Incidence Test Our Incidence Test is regulated by the FDA Center for Biologics Evaluation and Research. The FDA has classified the test as being “for surveillance use” and not for clinical diagnosis within the U. S. and “for research use” internationally, simplifying its availability for use by both domestic and foreign public health organizations. Other Regulations We are subject to stringent federal, state and local laws, rules, regulations and policies governing the use, generation, manufacture, storage, air emission, discharge, handling and disposal of certain materials and wastes. Product Liability and Recall Risk; Limited Insurance Coverage The manufacture and sale of medical diagnostic products subjects us to risks of product liability claims or product recalls, particularly in the event of false positive or false negative reports. A product recall or a successful product liability claim or claims that exceed our insurance coverage could have a material adverse effect on us. We maintain a $5,000,000 claims-made products liability insurance policy. However, our insurance coverage may not adequately protect us from liability that we incur in connection with clinical trials or sales of our products. Employees As of December 31, 2012, we had three full time employees and five consultants, including all of our senior management. As of June 24, 2014, we have three full time employees, 2 part-time employees, including all of our senior management, and three consultants. Our employees are not represented by a union or collective bargaining entity. We believe our relations with our employees are good. Where to Get More Information We file or furnish annual, quarterly and special reports, proxy statements and other information with the Securities and Exchange Commission (“SEC”). Our SEC filings are available to the public over the Internet at the SEC's web site at http://www.sec.gov. You may also read and copy any document we file at the SEC's public reference rooms in Washington, D.C. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. 8 Item 1A. Risk Factors. The following risk factors and other information included in this Annual Report on Form 10-K should be carefully considered. The risks and uncertainties described below are not the only ones we face. Additional risks and uncertainties not presently known to us or which we currently deem immaterial also may impair our business operations. If any of the following risks occur, our business, financial condition, operating results, and cash flows could be materially adversely affected. Risks Related to Our Financial Condition Because of our recurring operating losses and negative cash flows from operations, our audit report expresses substantial doubt about our ability to continue as a going concern. Because of our recurring operating losses and negative cash flows from operations and substantial indebtedness, our audit report expresses substantial doubt about our ability to continue as a going concern. At December 31, 2012 and 2011, we had working capital deficits of $3.1 million and $3.2 million, respectively. Our cash on hand and existing sources of cash are insufficient to fund our cash needs over the next twelve months under our current capital structure. We have prepared our financial statements on a going concern basis, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The consolidated financial statements do not include any adjustments that might be necessary should we be unable to continue in existence. We will need additional financing to meet our financial needs. Despite our having obtained a commitment by a private investor to invest an additional $1million pursuant to the MoU, and another investor to invest $2 million pursuant to the Investment Agreement, we will continue to require additional capital in order to fund our operations and achieve positive cash flow. Our current plan is to obtain additional financing after reviewing all possible options in detail, including, but not limited to, the issuance of equity or debt securities or alliances or joint ventures with other biotechnology firms, pharmaceutical companies with biotechnology divisions or medical diagnostic companies. It may be difficult, or impossible, for us to raise additional capital because our stock price has recently been trading at below its par value and because we may not have sufficient shares of authorized stock to issue to investors. If we are able to raise capital, funds raised from the issuance of additional equity securities may have a negative effect on our stockholders, such as a dilution of their percentage of ownership, and the rights, preferences or privileges of the new security holders may be senior to those of our current stockholders. There is no assurance that we will be able to obtain any financing on favorable terms, or at all. If we cannot obtain additional financing, we will likely not be able to continue our operations. Our working capital deficit may adversely affect our ability to further implement our growth strategy and expand our presence in the international market for HIV and other diagnostic tests. Neither our cash flow from operations nor our capital resources are sufficient to meet our existing financial needs or sustain our operations. If we are unable to generate significant revenue or attain profitability, we will not be able to sustain operations and will have to curtail significantly or cease operations. Our financial condition has adversely affected our ability to pay suppliers, service providers and licensors on a timely basis which may jeopardize our ability to continue our operations and to maintain license rights necessary to continue shipments and sales of our products. At December 31, 2012, our domestic trade accounts payable totaled $1.4 million, of which essentially all was over 60 days past due. Further, we currently have a number of cash-only arrangements with suppliers. Certain vendors and service providers may choose to bring legal action against us to recover amounts they deem due and owing. While we may dispute certain of these claims, should a creditor prevail, we may be required to pay all amounts due to the creditor. If the working capital that enables us to make payments is not available when required, we will be placed in significant financial jeopardy and we may be unable to continue our operations at current levels, or at all. Additionally, our financial condition has prevented us from ordering certain materials in the most economical order quantities, which increases the cost of our products and reduces our margins. 9 We have federal and state net operating losses and research and development credits which may expire before we can utilize them. At December 31, 2012, we had federal net operating loss carryforwards of approximately $135 million. Section 382 of the Internal Revenue Code imposes an annual limitation on the utilization of net operating loss carryforwards following a “change in ownership.” The amount of the limitation is based on a statutory rate of return and the value of the corporation at the time of the change of ownership. Our private placements and other sales of our equity securities can potentially cause a change of ownership either individually or in the aggregate. We have conducted a preliminary analysis of our stock ownership changes which indicates that ownership changes within the meaning of Section 382 of the Internal Revenue Code may have occurred in 2003 and 2004. After applying the Section 382 limitations resulting from these presumed ownership changes, approximately $83 million and $10.2 million of federal and state net operating loss carryforwards, respectively, are available at December 31, 2012. If a change of ownership has occurred as a result of past financings and an annual limitation is imposed, we may not be able to fully utilize allof our federal and state loss carryforwards and research and development credit carryforwards. Our inability to fully utilize our net operating loss carryforwards and tax credits could have a negative impact on our tax asset, financial position and results of operations. Risks Related to the Market for Our Common Stock We have a history of operating losses and expect to report future losses that may cause our stock price to decline and a loss of your investment. Since our inception of operations through December 31, 2012, we have incurred a cumulative loss of $181.2 million. We expect to continue to incur losses as we spend additional capital to market our products and establish our infrastructure and organization to support anticipated operations. We cannot be certain whether we will ever earn a significant amount of revenue or profit, or if we do, that we will be able to continue earning such revenues or profit. Any economic weakness or global recession, including the current environment, may limit our ability to ultimately market our products. Any of these factors could cause our stock price to decline and result in a loss of a portion or all of your investment. The price and trading volume of our common stock is subject to certain factors beyond our control that may result in significant price and volume volatility, which substantially increases the risk that you may not be able to sell your shares at or above the price that you pay for the shares. Factors beyond our control that may cause our share price to fluctuate significantly include, but are not limited to, the following: ● the development of a market for our products; ● changes in market valuations of similar companies; ● announcement by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; ● additions or departures of key personnel; and ● fluctuations in stock market price and volume. Additionally, in recent years the stock market in general, and the OTC Bulletin Board (the "OTCBB") stocks in particular, have experienced extreme price and volume fluctuations. In some cases these fluctuations are unrelated or disproportionate to the operating performance of the underlying company. These market and industry factors may materially and adversely affect our stock price regardless of our operating performance. The historical trading of our common stock is not necessarily an indicator of how it will trade in the future and our trading price as of the date of this report is not necessarily an indicator of what the trading price of our common stock might be in the future. 10 In the past, class action litigation has often been brought against companies following periods of volatility in the market price of those companies' common stock. If we become involved in this type of litigation in the future it could result in substantial costs and diversion of management attention and resources, which could have a further negative effect on your investment in our stock. Our issuance of warrants and stock options may have a negative effect on the trading price of our common stock. We currently have a large number of stock options outstanding. The exercise of stock options and warrants into shares of common stock could cause significant dilution to our stockholders. In addition to the potential dilutive effect of issuing a large number of shares upon exercise of stock options and warrants, there is the potential that a large number of the shares may be sold in the public market at any given time, which could place significant downward pressure on the trading price of our common stock. There is no assurance of an established public trading market, which would adversely affect the ability of investors in our company to sell their securities in the public markets. Although our common stock trades on the OTCBB, a regular trading market for our common stock may not be sustained in the future. The Financial Industry Regulatory Authority (FINRA) limits quotation on the OTCBB to securities of issuers that are current in their reports filed with the SEC. If we fail to be current in the filing of our reports with the SEC, after a grace period of approximately 30 days, our common stock will not be able to be traded on the OTCBB. The OTCBB is an inter-dealer market that provides significantly less liquidity than a national securities exchange or automated quotation system. Market prices for our common stock may be influenced by a number of factors, including: ● the issuance of new equity securities; ● changes in interest rates; ● competitive developments, including announcements by competitors of new products or services or significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; ● variations in quarterly operating results; ● change in financial estimates by securities analysts; ● the depth and liquidity of the market for our common stock; ● investor perceptions of our company and the technologies industries generally; and ● general economic and other national conditions. Our common stock is a "penny stock." Our common stock is a "penny stock" for purposes of Section 15(g) of the Exchange Act because common stock trades at a price less than $5.00 per share and is not traded on a "recognized" national exchange or quoted on The NASDAQ Stock Market, and we have net tangible assets of less than $2,000,000. The principal result or effect of being designated a "penny stock" is that securities broker-dealers cannot recommend our common stock but can only trade in it on an unsolicited basis. Resale restrictions on transferring “penny stocks” are sometimes imposed by some states, which may make transactions in our common stock more difficult and may reduce the value of the investment. Various state securities laws impose restrictions on transferring “penny stocks” and as a result, investors in our common stock may have the ability to sell their shares of our common stock impaired. Certain foreign countries also impose limitations and restrictions on the ability of their citizens to own stock that is not traded on a recognized exchange, which, in certain instances, does not include the OTCBB. 11 Failure to achieve and maintain internal controls in accordance with Sections 302 and 404 of the Sarbanes-Oxley Act of 2002 could have a material adverse effect on our business and stock price. We are examining and evaluating our internal control procedures to satisfy the requirements of Section 404 of the Sarbanes-Oxley Act, as required for our Annual Report on Form 10-K for the year ended December 31, 2012. If we fail to maintain adequate internal controls or fail to implement required new or improved controls, as such control standards are modified, supplemented or amended from time to time, we may not be able to assert that we can conclude on an ongoing basis that we have effective internal controls over financial reporting. Effective internal controls are necessary for us to produce reliable financial reports and are important in the prevention of financial fraud. If we cannot produce reliable financial reports or prevent fraud, our business and operating results could be harmed, investors could lose confidence in our reported financial information, and there could be a material adverse effect on our stock price. Risks Related to Our Business A viable market for our products may not develop or we may not be able to successfully develop and market new products that we plan to introduce. Our future success will depend, in large part, on the market acceptance, and the timing of such acceptance, of our AwareTM HIV-1/2 OMT rapid test and the HIV-1 BED Incidence Test and such other new products (e.g., the AwareTM 2 HIV test) or technologies as we may develop or acquire. To achieve market acceptance, we must make substantial marketing efforts and spend significant funds to inform potential customers and the public of the perceived benefits of these products. We currently have extremely limited resources with which to stimulate market interest in and demand for our products and limited evidence on which to evaluate the market’s reaction to products that may be developed. We currently have approval to sell our AwareTM HIV-1/2 OMT rapid test product in countries including China, Russia, India, South Africa, U.A.E., Iraq, Uganda, Kenya, Cote d’Ivoire and Peru. We plan to seek regulatory approval in other countries as resources permit. Sub-Saharan Africa, China, India and Russia are the areas predicted to have the greatest increase in HIV infections over the next few years. We believe that a simple, non-invasive test such as ours will have significant demand as it can be used as an integral part of a real-time treatment program. Although we are optimistic regarding the future sales prospects for our AwareTM HIV-1/2 OMT rapid test, obtaining regulatory approval has not resulted in significant product sales to date. In Africa and elsewhere, government Ministries of Health or similar agencies are the primary purchasers of HIV tests, typically through a tender process which currently requires the exclusive use of blood tests. Such tenders often consider only the purchase cost of an HIV diagnostic test, ignoring the ancillary costs of administration, including costs such as personnel and materials required to draw and dispose of blood samples. We are directing considerable effort, including product donations to key user agencies, to encourage the consideration and inclusion of our oral fluid tests in such tenders. We consider these efforts to be part of an “enabling” strategy in which the standard of care for HIV diagnosis evolves from the exclusive use of blood tests to more widespread use of non-invasive oral fluid-based tests. This process is time-consuming and expensive. There can be no assurance that our AwareTM HIV-1/2 OMT rapid tests will obtain widespread market acceptance internationally or that significant sales will occur on a timetable that we can accurately project. We manufacture the HIV-1 BED Incidence Test under license from the CDC and that test is available for sale, but we have limited experience marketing it and sales to-date have been modest. The CDC has issued an Information Sheet acknowledging that the assay may cause over-estimation under certain conditions and has issued revised recommendations and protocols for its use. As a result, although we believe that the Incidence Test is a valuable technology in the fight against the spread of HIV/AIDS and expect that the process of refining its applications will continue as its use expands, there can be no assurance that the Incidence Test will achieve widespread acceptance, either in the U. S. or internationally. 12 We have recently introduced our Aware MessengerTM oral fluid sample collection device, have no experience marketing such a product and our financial condition has allowed us to do only limited marketing for the product at present. If our current products fail to achieve additional regulatory approvals or market acceptance or generate significant revenues, we may have to abandon them and alter our business plan. Such modifications to our business plan will likely delay achievement of sustainable cash flow from product sales and profitability. As a result, we may have to seek additional financing, which may not be available on the timetable required or on acceptable terms, or we may have to curtail our operations, or both. Additionally, neither we nor our marketing partners have significant experience marketing and selling rapid diagnostic tests. Our success depends upon alliances with third-party international distributors and joint venture partners and upon our ability to penetrate expanded markets with such distributors and partners. There can be no assurance that: • our international distributors and joint ventures will successfully market our products; • our future selling efforts will be effective, as we have not yet introduced in significant volume either an HIV-1/2 product or other point of care test; • we will obtain market acceptance in the medical or public health community, including government and humanitarian funding sources critical in many international markets, which are essential for acceptance of our products; or that the relationships we develop with humanitarian agencies or their intermediaries will prove to be reliable and sustainable; or • if our relationships with distributors or marketing partners terminate, we will be able to establish relationships with other distributors or marketing partners on satisfactory terms, if at all. Consequently, there can be no assurance that any of our current or potential new products will obtain widespread market acceptance and fill the market need that is perceived to exist. Additionally, although we plan to introduce an over the counter HIV diagnostic test for the domestic over the counter market, there can be no assurance regarding the timeline for which or certainty that the FDA will develop protocols for evaluation and approval of such a product. We are dependent upon patents, licenses and other proprietary rights from third parties. To facilitate the development and commercialization of a proprietary technology base for our rapid test products, we have obtained licenses to patents or other proprietary rights from other parties. Obtaining such licenses has required the payment of substantial amounts and will require the payment of royalties to maintain them in the future. We believe that the licenses to the technologies we have acquired are critical to our ability to sell our rapid tests currently being commercialized and other rapid tests that we may plan to develop and/or commercialize in the future. There are numerous patents in the United States and other countries which claim lateral flow assay methods and related devices, some of which cover the technology used in our rapid test products and are in force in the United States and other countries. In 2004, we entered into a non-exclusive sublicense agreement with Abbott Laboratories that grants us worldwide rights related to patents for lateral flow assay methods and related devices. We believe that the acquisition of these rights will enable us to make or sell our rapid test products in countries where these patents are in force. In 2004, we also acquired a sublicense from Bio-Rad Laboratories and Bio-Rad Pasteur for patents related to the detection of the HIV-2 virus. HIV-2 is a type of the HIV virus estimated to represent a small fraction of the known HIV cases worldwide. Nevertheless, HIV-2 is considered to be an important component in the testing regimen for HIV in many markets. We believe that this sub-license agreement makes it possible for us to sell HIV-2 tests in countries where such patents are in force, or to manufacture in countries where such patents are in force and then sell into non-patent markets. Additionally, in 2004, we acquired rights from Ani Biotech for its rapid test diagnostic platform and sample applicator, which we believe is a viable alternative to current lateral flow technologies and with potentially worldwide applicability. The loss of any one of these licenses or challenges to the patents would be detrimental to the commercialization of our rapid tests by delaying or limiting our ability to sell our rapid test products, which would adversely affect our results of operations, cash flows and business. 13 In the event that our financial condition inhibits our ability to pay license fees or royalty payments due under our license agreements, our rights to use, transfer or sublicensethose licenses could be jeopardized in the event of a default in payment of fees or royalties. The loss of any of the foregoing licenses could have a materially adverse effect on our ability to produce our products or introduce new HIV or other diagnostic products in countries covered by those patents since the license agreements provide necessary proprietary processes or components for the manufacture of our products. Our success depends on our ability to protect our proprietary technologies. The medical diagnostics test industry places considerable importance on obtaining patent, trademark, and trade secret protection, as well as other intellectual property rights, for new technologies, products and processes. Our success depends, in part, on our ability to develop and maintain a strong intellectual property portfolio or to obtain licenses to patents for products and technologies, both in the United States and in other countries. As appropriate, we intend to file patent applications and obtain patent protection for our proprietary technology. These patent applications and patents, when filed, are intended to cover, as applicable, compositions of matter for our products, methods of making those products, methods of using those products, and apparatus relating to the use or manufacture of those products. We will also rely on trade secrets, know-how, and continuing technological advancements to protect our proprietary technology. There is, however, no assurance that we will be successful in obtaining the required patent protection or that such protection will be enforced in certain countries in which we compete. We have entered, and will continue to enter, into confidentiality agreements with our employees, consultants, advisors and collaborators. However, these parties may not honor these agreements and we may not be able to successfully protect our rights to unpatented trade secrets and know-how. Others may independently develop substantially equivalent proprietary information and techniques or otherwise gain access to our trade secrets and know-how. Certain of our employees, including scientific and management personnel, were previously employed by competing companies. Although we encourage and expect all of our employees to abide by any confidentiality agreement with a prior employer, competing companies may allege trade secret violations and similar claims against us. We have collaborated in the past and expect to collaborate in the future with universities and governmental research organizations which, as a result, may acquire part of the rights to any inventions or technical information derived from collaboration with them. We may incur substantial costs and be required to expend substantial resources in asserting or protecting our intellectual property rights, or in defending suits against us related to intellectual property rights. Disputes regarding intellectual property rights could substantially delay product development or commercialization activities. Disputes regarding intellectual property rights might include state, federal or foreign court litigation as well as patent interference, patent reexamination, patent reissue, or trademark opposition proceedings in the United States Patent and Trademark Office. Opposition or revocation proceedings could be instituted in a foreign patent office. An adverse decision in any proceeding regarding intellectual property rights could result in the loss or limitation of our rights to a patent, an invention or trademark. We may need to establish additional collaborative agreements, and this could have a negative effect on our freedom to operate our business or profit fully from sales of our products. We may seek to collaborate with other companies to gain access to their research and development, manufacturing, marketing and financial resources. However, we may not be able to negotiate arrangements with any collaborative partners on acceptable terms. Any collaborative relationships that we enter into may include restrictions on our freedom to operate our business or to profit fully from the sales of our products. Once a collaborative arrangement is established, the collaborative partner may discontinue funding any particular program or may, either alone or with others, pursue alternative technologies for the protects or diseases we are targeting. Competing products, developed by a collaborative partner or to which a collaborative partner has rights, may result in the collaborative partner withdrawing support as to all or a portion of our technology. 14 Without collaborative arrangements, we must fund our own research and development activities, accelerating the depletion of our financing resources and requiring us to develop our own marketing capabilities. Therefore, if we are unable to establish and maintain collaborative arrangements, we could experience a material adverse effect on our ability to develop products and, once developed, to market them successfully. The time needed to obtain regulatory approvals and respond to changes in regulatory requirements could adversely affect our business. Our existing and proposed products are subject to regulation by the FDA, Russian and Indian regulatory bodies and other governmental or public health agencies. In particular, we are subject to strict governmental controls on the development, manufacture, labeling, distribution and marketing of our products. In addition, we are often required to obtain approval or registration with other foreign governments or regulatory bodies before we can import and sell our products in these countries. The process of obtaining required approvals or clearances from governmental or public health agencies can involve lengthy and detailed laboratory testing, human clinical trials, sampling activities and other costly, time-consuming procedures. The submission of an application to the FDA or other regulatory authority does not guarantee that an approval or clearance to market a product will be received. Each authority may impose its own requirements and delay or refuse to grant approval or clearance, even though a product has been approved in another country or by another agency. Moreover, the approval or clearance process for a new product can be complex and lengthy. This time span increases our costs to develop new products as well as the risk that we will not succeed in introducing or selling them in our target markets. Newly promulgated or changed regulations could also require us to undergo additional trials or procedures, or could make it impractical or impossible for us to market our products for certain uses, in certain markets, or at all. We engage contract manufacturers and plan to conduct international manufacturing operations to produce some of our products, including our rapid tests currently being commercialized. We have engaged a domestic contract manufacturer to produce our BED Incidence tests and our Aware MessengerTM sampling device and another in Thailand to produce our rapid HIV tests. We intend to subsequently introduce a new line of products using the Ani technology platform, and again expect to rely on outsourced or overseas manufacturing organizations. Initially, none of these entities will have more than limited experience, if any, in manufacturing our products and will have no experience in manufacturing them in commercial quantities. Furthermore, our rapid tests are not yet approved for sale in Thailand, which precludes us from selling them in certain countries in which approval in the country of manufacture, i.e. a “Certificate of Origin,”is a prerequisite to local product approval. While outsourcing our manufacturing processes to contract manufacturers may permit us to expand our manufacturing capacity more quickly, it may also subject us to problems in such areas as: • transferring the technology from the laboratory or pilot operation to the contract manufacturer on a commercial scale; • lack of technical knowledge regarding regulated procedures and the ability of the contract manufacturer to obtain and maintain the necessary GMP or other regulatory certifications; • uncertain or unreliable production yields; • maintaining quality control and assurance; • regulatory compliance, since most rapid test manufacturers do not produce products that are as stringently controlled as HIV diagnostics; • misappropriation of intellectual property, particularly in foreign countries where patent protection is less stringent, and depending on the extent of manufacturing processes that are outsourced; • developing market acceptance for new product; • production yields; • raw material supply; • shortages of qualified personnel; and • maintaining appropriate financial controls and procedures. Any of these problems could affect our ability to meet increases in demand should our products gain market acceptance and could impede the growth of our sales revenues. 15 We rely on sole source suppliers that we cannot quickly replace for certain components critical to the manufacture of our products. We purchase some components from single sources, and although we believe we could obtain alternatives at competitive cost, any delay or interruption in the supply of these sole source components could have a material adverse effect on us by significantly impairing our or our contract manufacturer’s ability to manufacture products in sufficient quantities, particularly as we increase our manufacturing activities in support of commercial sales.In addition, it is possible that such changes might require further changes in our products and subject them to additional regulatory requirements and review. Further, price increases imposed by these suppliers may result in increased costs and reduced margins to us, if we are unable to pass the increased costs on to our customers. In addition, if our financial condition impairs our ability to pay for critical components on a timely basis, our suppliers may delay or cease selling critical components to us, which could also restrict our ability to manufacture. We typically do not have long-term supply agreements with these suppliers, relying instead on periodic purchase orders to acquire materials with the result that suppliers could delay or decline to ship components until payment is made in advance or on a COD basis. We may not be able to retain and/or attract key executives and other personnel. A large percentage of our executives and senior employees left the Company during 2008. As a small company, our success depends on the services of key employees in various research and development, administrative, marketing and quality systems positions. Our inability to replace or attract key employees in certain positions as a result of our financial condition, or for other reasons, could have a material adverse effect on our operations. Our research, development and commercialization efforts may not succeed or our competitors may develop and commercialize more effective or successful diagnostic products. In order to remain competitive, we must regularly commit substantial resources to research and development and the commercialization of new products. The research and development process generally takes a significant amount of time and money from inception to commercial product launch. This process is conducted in various stages. During each stage there is a substantial risk that we will not achieve our goals on a timely basis, or at all, and we may have to abandon a product in which we have invested substantial amounts of money. A primary focus of our efforts has been rapid HIV tests that we are commercializing or that are in the process of being developed. We plan to expand our product line to include tests for other STD’s or synergistic diseases or conditions. However, there can be no assurance that we will have the funds to perform the necessary research and development to do this. Moreover, there can be no assurance that will succeed in our research and development efforts with respect to rapid tests or other technologies or products or in our commercialization of these tests. Successful products require significant development and investment, including testing, to demonstrate their efficacy, cost-effectiveness and other benefits prior to commercialization. In addition, regulatory approval must be obtained before most products may be sold. Regulatory authorities may not approve these products for commercial sale. In addition, even if a product is developed and all applicable regulatory approvals are obtained, there may be little or no market for the product at a price that will allow us to earn a reasonable profit, or we may be unable to obtain the requisite licenses to sell the product or to qualify for a government tender, which are often requirements in third world countries where the greatest need and largest market for HIV diagnostic testing exists. Accordingly, if we fail to develop commercially successful products, or if competitors develop more effective products or a greater number of successful new products, or there are governmental limitations affecting our ability to sell our products, customers may decide to use products developed by our competitors. This would result in a loss of current or anticipated future revenues and adversely affect our results of operations, cash flows and business. 16 We face intense competition in the medical diagnostic products market and rapid technological advances by competitors. Competition in our diagnostic market is intense and we expect it to increase. Many of our competitors have significantly greater financial, marketing and distribution resources than we do. Our competitors may succeed in developing or marketing technologies and products that are more effective than ours. In addition, if acceptance for oral fluid testing expands, we may experience competition from companies in areas where intellectual property rights may not be as stringent as in the United States. These developments could render our technologies or products obsolete or noncompetitive or otherwise affect our ability to increase or maintain our products’ market share. Further, the greater resources of our competitors could enable them to develop competing products more quickly so as to make it difficult for us to develop a share of the market for these products. By having greater resources, our competitors may also be able to respond more quickly to technology changes in the marketplace and may be able to obtain regulatory approval for products more quickly than we can. Our future success will depend on our ability to remain competitive with other developers of medical devices and therapies. Our quarterly results may fluctuate due to certain regulatory, marketing, financing and competitive factors over which we have little or no control. The factors listed below, some of which we cannot control, may cause our revenues and results of operations to fluctuate significantly: • actions taken by the FDA or foreign regulatory bodies relating to products we are commercializing or seeking to develop; • the extent to which our current or proposed new products gain market acceptance; • the timing and size of purchases by our customers, distributors or joint venture partners; • introductions of alternative means for testing for HIV by competitors; • changes in the way regulatory authorities evaluate HIV testing, including supplemental testing of the results of a rapid HIV screening test; • the failure to raise funds to continue our operations; and • customer concerns about the stability of our business which could cause them to seek alternatives to our product. The success of our plans to enter international markets may be limited or disrupted due to risks related to international trade and marketing and the capabilities of our distributors and manufacturers. We must rely on revenues to be generated from sales of our current or planned incidence and rapid tests, largely to international distributors. We believe that our alternative fluid-based tests can provide significant benefits in countries that do not have the facilities or personnel to safely and effectively collect and test blood samples. To date, however, sales to international customers have resulted in relatively insignificant revenues. A majority of the companies with which we compete in the sale of HIV screening tests actively market their diagnostic products outside of the United States. Manufacturers from Japan, Canada, Europe, and Australia offer a number of HIV screening tests in those markets, including HIV-1/2 rapid tests, which are not approved for sale in the U.S. market. There can be no assurance that our products will compete effectively against these products in foreign markets. The following risks may limit or disrupt the success of our international efforts: • the imposition of government controls (regulatory approval); • export license requirements; • political and economic instability; • trade restrictions; • changes in tariffs; • difficulties in managing international operations (difficulty in establishing a relationship with a foreign distributor, joint venture partner, or contract manufacturer with the financial and logistical ability to maintain quality control of product); • the ability to secure licenses for intellectual property or technology that are necessary to manufacture or sell our products in the selected countries; • fluctuations in foreign currency exchanges rates; • the financial stability of our distributors and/or their expertise in obtaining local country regulatory approvals; • the financial capabilities of potential customers in lesser-developed countries or, alternatively, our inability to obtain approvals which would enable such countries access to outside financing, such as the World Bank; • the ability of our distributors to successfully sell into their contractual market territory or to successfully cover their entire territory; • the possibility that a distributor may be unable to meet minimum contractual commitments; • establishing market awareness; and • external conditions such as regional conflicts, health crises or natural disasters. Some of our distributors have limited international marketing experience. There can be no assurance that these distributors will be able to successfully market our products in foreign markets. Any such failure will delay or disrupt our plans to expand our business. 17 An economic downturn, terrorist attacks or other conditions beyond our control may adversely affect our business or our customers may not be able to satisfy their contractual obligations and we may not be able to deliver our products as a result of the impact of conditions such as certain world events or natural disasters. Changes in economic conditions could adversely affect our business. For example, in a difficult economic environment, customers may be unwilling or unable to invest in new diagnostic products, may elect to reduce the amount of their purchases or may perform less HIV testing. A weakening business climate could also cause longer sales cycles and slower growth, and could expose us to increased business or credit risk in dealing with customers adversely affected by economic conditions. Terrorist attacks or regional conflicts and subsequent governmental responses to these attacks could cause further economic instability or lead to further acts of terrorism in the United States and elsewhere. These actions could adversely affect economic conditions outside the United States and reduce demand for our products internationally. Terrorist attacks could also cause regulatory agencies, such as the FDA or agencies that perform similar functions outside the United States, to focus their resources on vaccines or other products intended to address the threat of biological or chemical warfare. This diversion of resources could delay our ability to obtain regulatory approvals required to manufacture, market or sell our products in the United States and other countries. Our business model and future revenue forecasts call for a significant expansion of sales in the People’s Republic of China as well as in Africa, Russia, India and elsewhere upon successful commercialization of our rapid test products. Should conditions beyond our control, such as disease outbreaks, natural disasters, war or political unrest, redirect attention from the worldwide HIV/AIDS epidemic or concern for other STD’s, if and when we are able to develop and introduce such diagnostic products, our customers’ ability to meet their contractual purchase obligations and/or our ability to supply product internationally for either evaluation or commercial use may prevent us from achieving the revenues we have projected. As a result, we may have to seek additional financing beyond that which we have projected, which may not be available on the timetable required or on acceptable terms that are not substantially dilutive to our stockholders, or we may have to curtail our operations, or both. As a small manufacturer of medical diagnostic products, we are exposed to product liability and recall risks for which insurance coverage is expensive, limited and potentially inadequate. We manufacture medical diagnostic products, which subjects us to risks of product liability claims or product recalls, particularly in the event of false positive or false negative reports. A product recall or a successful product liability claim or claims that exceed our insurance coverage could have a material adverse effect on us. We maintain a $5,000,000 claims-made policy of product liability insurance. However, product liability insurance is expensive. In the future we may not be able to obtain coverage on acceptable terms, if at all. Moreover, our insurance coverage may not adequately protect us from liability that we incur in connection with clinical trials or sales of our products. 18 Item 2. Properties Our principal corporate offices, administrative, sales and marketing, research and development and support facilities are located at 15875 S.W. 72nd Avenue, Portland, Oregon, 97224 and consist of approximately 7,000 square feet of leased office and laboratory space. We believe our properties are adequate for our current needs. PART II Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters Trading Market Our common stock, par value $0.005 per share, is traded on the OTC Bulletin Board (“OTCBB”) under the symbol “CBMC.” High and low quotations reported by the OTCBB are shown below. These quotations reflect inter-dealer prices, without retail mark-ups, mark-downs or commissions and may not represent actual transactions. Fiscal Year Quarter High Low 4th $ $ 3rd 2nd 1st 4th $ $ 3rd 2nd 1st On December 31, 2012, there were approximately 296 holders of record of our common stock. The closing price of our common stock on December 31, 2012 was $0.003 per share. We have never paid any cash dividends, and our Board does not anticipate paying cash dividends in the foreseeable future. We intend to retain any future earnings to provide funds for the operation and expansion of our business. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following management’s discussion and analysis of financial condition and results of operations (“MD&A”) should be read in conjunction with our consolidated financial statements and notes thereto which appear elsewhere in this Annual Report on Form 10-K. This MD&A should also be read in conjunction with Item 1.A. “Risk Factors.” This MD&A contains forward-looking statements regarding our business development plans, the characteristics and growth of our markets and customers; our objectives and plans for future operations and products and our liquidity and capital resources. Forward-looking statements are generally identifiable by the use of terms such as “anticipate,” “will,” “expect,” “believe,” “should” or similar expressions. These forward-looking statements express our current intentions, beliefs, expectations, strategies or predictions and are based on a number of assumptions and currently available information. Although we believe that the assumptions on which the forward-looking statements contained herein are based are reasonable, any of those assumptions could prove to be inaccurate given the inherent uncertainties as to the occurrence or nonoccurrence of future events. These statements are not guarantees of future performance and involve risks and uncertainties that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including, without limitation, our ability to obtain an increased market share in the diagnostic test market; market acceptance of our products by governmental and other public health agencies, health care providers and consumers; the success of our future marketing and brand-building efforts; FDA and international regulatory actions; our ability to protect our proprietary technologies; the further development of our technologies and products; our ability to compete successfully against existing and new competitors; our future financial and operating results; our liquidity and capital resources; our ability to obtain additional financing as necessary to fund both our short- and long-term business plans; our ability to terminate or reduce our debt obligations; changes in domestic or international conditions beyond our control that may disrupt our or our customers’ or distributors’ ability to meet contractual obligations; changes in health care policy in the United States or abroad; fluctuations in market demand for and supply of our products; public concern as to the safety of products that we or others develop and public concern regarding HIV and AIDS; availability of reimbursement for use of our products from private health insurers; governmental health administration authorities and other third-party payors; our ability to attract or retain key personnel and various other matters (including contingent liabilities and obligations and changes in accounting policies, standards and interpretations). 19 Overview of Recent Events As of June 24, 2014, we continued to focus on our research and development operations, and building upon the promising results of the completed internal trials of our new AwareTM 2 HIV-1/2 oral fluid rapid test, which showed an accuracy of 100%. We have contacted the FDA and started the process to conduct clinical trials. Our ability to obtain a small stream of funding through private placements of common stock has enabled us to continue our operations. On October 10, 2011, we entered into a memorandum of understanding (“MoU”) with a private investor to secure funding needed to initiate the FDA approval procedures for our new AwareTM 2 product. To date, we have received the full $1,000,000 investment contemplated by the MoU and an additional $449,500 in advances from the investor. On January 9, 2014, we entered into an Investment Agreement (the “Investment Agreement”) with DP Tzuan (HK) Limited (“DP Tzuan”), under which DP Tzuan agreed to invest $2 million in cash through the purchase of 400,000,000 shares of Common Stock at a price of $0.005 per share. In order to enable us to proceed with the sale of shares to DP Tzuan and to ensure that sufficient shares of Common Stock will be available for issuance in the future, the Board of Directors and the stockholders approved an amendment to our Certificate of Incorporation to increase the number of shares of such Common Stock authorized for issuance from 800,000,000 to 2,400,000,000 and to reduce the par value of such Common Stock from $0.03 per share to $0.005 per share. The Investment Agreement provides for the investment to be made in three installments: (i) $500,000 as soon as practicable following the effective time of the Amendment; (ii) $500,000 on May 1, 2014; and (iii) $1million on November 1, 2014. Under the Investment Agreement, Calypte and DP Tzuan will develop a mutually-agreed budget plan for Calypte, and each installment of DP Tzuan’s investment will be contingent upon our compliance with the above-referenced budget plan. As of June 24, 2014, we have received $500,000 in investments pursuant to the Investment Agreement. Revenues for 2012 and 2013 have decreased from 2011 revenue. This is primarily due to increased competition from another BED producer that entered the market in 2011. In addition, our product sales tend to be irregular from quarter-to-quarter, particularly with our BED product, as public health and research institutions begin or conclude various studies to monitor the incidence of HIV infection within their subject populations.We remain focused on our strategy of increasing marketing and sales in a subset of countries where our products are registered, seeking additional product registrations in countries where we have a high likelihood of making sales, developing new products for the western markets and keeping our operating costs low. We continued to make our AwareTM BED Incidence tests during the year and expect to begin making sales of that product in Russia and several African countries, subject to regulatory approvals. Our plans for future revenue growth are based on the expectation that we will be able to bring our next-generation rapid test, AwareTM 2, to market in the U.S. We have begun the process of seeking FDA approval to sell AwareTM 2 in the U.S. We do not currently have sufficient cash resources to complete the regulatory approval process and bring the product to market in the U.S.; doing so will require additional financing. There can be no assurance that such financing will be available upon acceptable terms or at all. Business Environment Although we have received regulatory approval in a number of countries, there is a long lag time between regulatory approval and sales. In our target markets, government ministries of health or similar government and nongovernmental agencies are the primary purchasers of our products, typically through a “lowest-cost” tender process. These purchasers have historically purchased blood-based HIV tests. We have had to overcome the obstacle of changing these purchasers’ mindsets from preferring tests that use the current blood standard of care. We have expended much time, money and effort to try to convince government bodies and non-governmental organizations to try our oral fluid tests, both for its ease of use, efficiency and lower-cost benefits. 20 We consider these efforts to be part of a strategy in which the “standard of care” for HIV diagnosis evolves from the exclusive use of blood tests to more widespread use of non-invasive oral fluid-based tests. If we can successfully change the standard of care, we expect to reach a point at which our revenue will increase significantly. We cannot forecast whether or when this point will occur, as it is largely governed by factors beyond our control. Outlook We believe the demand for fast, easy-to-use HIV tests is strong and growing. By many accounts, governments are requiring more testing for HIV and allocating more funds to such testing, and non-governmental organizations and charities have increased their funding for HIV testing too. Although we believe that we will be able to increase market acceptance of our products and our market position, there are external factors that could adversely affect demand for our products, including global economic conditions that affect funding for HIV testing and national policies regarding HIV testing adopted by foreign governments. In order to accomplish our business plan and meet our financial obligations, we must: ● Reduce accounts payable and other debt and associated fixed costs. ● Increase marketing and sales of our current products through our distribution network. ● Conduct a successful clinical trial for our AwareTM 2 product. ● Raise sufficient capital to fund the foregoing marketing and sales activities and clinical trials. We remain focused on our strategy of increasing marketing and sales in the countries where our products are registered, seeking additional product registrations in countries where we have a high likelihood of making sales, planning for the clinical trials of AwareTM 2 and keeping our operating costs low. AwareTM BED Incidence Test We began selling the BED Incidence Test in the fourth quarter of 2004. It accounted for approximately 70% and 55% of our sales in calendar years 2012 and 2011, respectively. Revenue from the sale of the Incidence Test decreased by approximately 49% between 2011 and 2012, primarily due to increased competition from another BED producer that entered the market in 2011. AwareTM HIV 1/2 OMT Rapid Tests Sales of our HIV-1/2 OMT rapid diagnostic tests accounted for approximately 8% of our revenues in 2012 compared with 15% in 2011. Revenue from the sale of the rapid diagnostic tests decreased by approximately 80% between 2011 and 2012. Because of the nature of the product and the fact that we are still commercializing it, sales tend to be irregular as we gain approvals for and begin distribution of those tests in various parts of the world. Our plans for future revenue growth are based on the expectation that we will be able to bring our next-generation rapid test, AwareTM 2, to market in the U.S. We have begun the process of seeking FDA approval to sell AwareTM 2 in the U.S. We do not currently have sufficient cash resources to complete the regulatory approval process and bring the product to market in the U.S.; doing so will require additional financing. There can be no assurance that such financing will be available upon acceptable terms or at all AwareTM MessengerTM Sampling Device Our AwareTM MessengerTM oral fluid sample collection device and our Life Sciences reagents, both introduced during early 2008, accounted for approximately 6% of our 2012 sales. 21 Financial Condition and Results of Operations During 2012 and 2011, we used cash of $0.7 million and $0.4 million, respectively, in our operations. In both periods, the cash used in operations was primarily for development and commercialization of our rapid tests, as well as for our selling, general and administrative expenses. The following summarizes the results of our operations for the years ended December 31, 2012 and 2011 (in thousands): Years Ended December 31, 2012 2011 Total revenues $ 230 $ 579 Cost of product sales 216 417 Gross Margin 14 162 Operating expenses: Research and development 259 296 Selling, general and administrative 710 839 Total operating expenses 969 1,135 Loss from operations ) ) Interest expense, net ) ) Other income, net 1 223 Benefit for income taxes - 178 Net loss $ ) $ ) Years Ended December 31, 2012 and 2011 Our revenue for 2012 totaled $230,000 compared with $579,000 for 2011, a decrease of $349,000, or 60%. Sales of our BED Incidence Test accounted for 70% of our sales in 2012, compared with 55% in 2011. Revenue from the sales of the BED Incidence Test decreased by 49% in 2012 compared with 2011 primarily due to increased competition from another BED producer that entered the market in 2011. Also, such sales tend to be irregular as public health and research institutions begin or conclude various studies to monitor the incidence of HIV infection within their subject populations. Sales of our AwareTM HIV-1/2 rapid tests accounted for 8% and 15% of our revenues for 2012 and 2011, respectively. Revenues from the sale of our HIV-1/2 rapid tests decreased by 80% in 2012 compared with revenues in 2011. Previously, a large proportion of our sales of Aware OMT occurred in South Africa. Sales in South Africa have declined significantly in recent years due to pricing competition from blood testing kits and the fact that the World Health Organization (“WHO”) has not yet added oral fluid tests to its procurement list, which has caused our primary customers in South Africa to cut back on their purchases of Aware OMT. We are in the process of working on prequalification from the WHO. Our plans for future revenue growth are based on the expectation that we will be able to bring our next-generation rapid test, AwareTM 2, to market in the U.S. We have begun the process of seeking FDA approval to sell AwareTM 2 in the U.S. We do not currently have sufficient cash resources to complete the regulatory approval process and bring the product to market in the U.S.; doing so will require additional financing. There can be no assurance that such financing will be available upon acceptable terms or at all. Our Aware
